Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, “relative delay” and “relative amplitude” is found with no corresponding disclosure support. While there is such language found in the disclosure, the relative term is nowhere defined.
Claim 11 recites the limitation "a spatial position and/or a clock time is filtered out before communication to the server" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
By looking at claim 1, there appears have no function/device for communication to the server. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by MacGougan (20150334678).
Regarding claims 1-2, MacGougan discloses a device (client device 104a or 104b in Fig. 1, Fig. 7) for handling multipath of a G.N.S.S. signal, said device being configured to: 
receive a G.N.S.S. signal (Fig. 7, Location processor 715 GPS receiver, paragraph 0054); 
communicate said G.N.S.S. signal to a remote server (server 114 in Fig. 1); and 
receive processed multipath parameters as determined by the remote server (At a server computer, enhanced filtering techniques make use of future information to improve georeferencing of the geodata, satellite ephemeris data, clock offset and ionospheric delay Abstract); 
wherein the device is configured to use processed multipath parameters communicated by the remote server (ionospheric delay is known in affecting the relative amplitude/RSSI and delay of signal/relative delay because of the extra layer of material affecting/creating multipath in receiving satellite signal); and 
wherein the device is configured to correct one or more pseudo-distances with said processed multipath parameters to calculate its spatial position (assisting info provided by server 
Regarding claim 3, MacGougan discloses a system comprising a plurality of devices according to claim 1 (see Fig. 1, devices 104a and 104b).
Regarding claim 4, MacGougan discloses wherein the remote server is configured to collect data from the plurality of devices collect data from the plurality of devices (Location A data would be "harvested" from multiple client devices in the vicinity of Location A and periodically uploaded to server 114, paragraph 0049, Fig. 1).
Regarding claim 5, MacGougan discloses wherein one of the plurality of devices and/or the remote server are configured to exclude one or more satellites when one or more multipath parameters are determined to be superior to a predefined value. (using augmentation data (e.g., ephemeris data, clock offset, ionospheric delay) or other GNSS augmentation data, the precise locations of the visible GNSS satellites are determined, paragraph 0050)(determination of visible satellites also used to exclude satellites which is non-visible).
Regarding claim 6, MacGougan discloses wherein the remote server is configured to push multipath parameters to at least one device according to claim 1 and/or wherein at least one device according to claim 1 is configured to pull multipath parameters from the remote server (cloud-sourced location data works by push and pull data between server and client devices).
Regarding claim 7, MacGougan discloses wherein multipath parameters are determined at a configurable refresh rate (time and measurement update equations, paragraph 0033)(k is a time step which is a configurable refresh rate).
Regarding claim 11, MacGougan discloses wherein a spatial position and/or a clock time is filtered out before communication to the server (augmentation data (e.g., ephemeris data, clock 
Regarding claim 12, MacGougan discloses wherein a device according to claim 1 the remote server are configured to maximize the number of multipath estimations, and/or to maximize the number of constellations being used, and/or the step of maximizing the number of signal frequencies (server provides and collects all relevant data for positioning which is maximizing the equations/possibilities of getting a better accuracy.
Regarding claim 13, MacGougan discloses wherein a device according to claim 1 and/or the remote server are configured to estimate a merit factor of multipath parameters as a function of the number of satellites in view and/or of signal­to-noise ratio (precise locations of visible satellites, attenuated RSSI signature and the structures are merit factor in determining location A or B)paragraph 0050).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over MacGougan (20150334678) as applied to claim 1 above, and further in view of PARK (2016KR-086881).
Regarding claim 10, MacGougan does not disclose a spatial position and/or a satellite position is quantized. However, Park teaches a bi-static distance measuring unit with quantized .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MacGougan (20150334678) as applied to claim 1 above, and further in view of Siomina (20160198339).
Regarding claim 14, MacGougan devices can be cellular or Wi-Fi devices which is capable of direct communication. Plus, Siomina teaches a D2D system which also commonly known with communication between devices directly. It would have been obvious to have direct communication between devices in order to help positioning even before server involved and further enhance the accuracy.


Allowable Subject Matter
Claims 8-9, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY K LIU whose telephone number is (571)270-1338. The examiner can normally be reached on every M-F 10 AM to 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, please leave a voice message with application serial number and nature of call, a response within 24 hours can be expected during regular business days. Also, the Examiner’s supervisor Vladimir Magloire can fax phone number for the organization where this application or proceeding is assigned is 571-270-2338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HARRY K LIU/Primary Examiner, Art Unit 3648                                                                                                                                                                                                        Tel:   	(571) 270-1338
Fax: 	(571) 270-2338
Email: harry.liu@uspto.gov